Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2021 and 11/22/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of the Claim
Claims 1-20 were previously pending and subject to a non-final office action mailed on September 8, 2021. Claims 1, 9 and 17 are amended and claims 2-8, 10-16 and 18-20 are left as previously presented. Claims 1-20 are currently allowed. 

Response to Arguments 
Applicant arguments, see Remarks, filed December 7, 2021 with respect to the 101 rejection has been fully considered.  The 35 USC 101 of claims 1-20 has been withdrawn in view of the claim amendments.
Applicant arguments, with respect to the double patenting rejection of claims 1-20 has been fully considered and are persuasive. The double patenting rejection of claims 1-20 has been withdrawn in view of the terminal disclaimer filed on December 7, 2021. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art includes Kikuchi (U.S. Patent Application Publication No. 2021/0269754), Cheng (U.S. Patent Application Publication No. 2017/0109631), Ide (U.S. Patent Application Publication No. 2013/0197890), Avery (U.S. Patent Application Publication No. 2007/0118463), Aoki (U.S. Patent Application Publication No. 2015/0235133), Atlas (U.S. Patent Application Publication No. 2013/0144831) and Huneault (U.S. Patent Application Publication No. 2005/0033678) as indicated in the September 8, 2021 non-final office action. 
The next closest prior art is “Estimating Taxi Demand-Supply Level using Taxi Trajectory Data Stream” Published by Institution for Infocomm Research in 2015 discloses a method of predicting a transportation demand based on historical data. 
The prior art of record do not teach neither singly nor in combination teach the claimed limitations as recited below in claims 1-20.
“determine a predicted distribution of individual future transportation service time point in the predetermined region based on the variance, the expectation time point, the predicted distribution of individual future transportation service time point being a normal distribution; receive, via an internet, a real-time request of a transportation service frequency that is associated with a second predetermined time period from the user terminal, the request being initiated via a user interface of the user terminal; obtain a graph of a result transportation service frequency by applying the second predetermined time period to the predicted distribution; 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ZEINA ELCHANTI/Examiner, Art Unit 3628